 In the MatterOfMODERN UPHOLSTERED CHAIR COMPANY, INC.,EMPLOYERandTEXTILEWORKERS' UNION OF AMERICA, CIO,PETITIONERCase No. 1O-RC-&7.-Decided June 9, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held on April 1, 1949,before John C. Carey, Jr., hearing officer of the National LaborRelations Board.The hearing officer's rulings made at the hearingare free.from prejudicial error and are hereby affirmed.The hearingofficer reserved for the Board ruling upon the Employer's motion todismiss the petition.The motion is hereby denied for the reasonsset forth in paragraph 3 below.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Houston, Reynolds, andMurdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The Petitioner is a labor organization claiming to representemployees of the Employer.3.The question concerning representation :In support of its motion to dismiss the petition, the Employer con-tends that the C. I. O. Organizing Committee is a noncomplying"labor organization" within the meaning of the Act and that thePetitioner is not the real party in interest but, to the contrary, isacting in behalf of the United Furniture Workers of America, whichlas failed to comply with Section 9 (f), (g), and (h) of the Act.We do not agree."'The Employer moved to dismiss the petition on the further grounds that:(a) thereare unfair labor practice cases againstthe Employerpending before the Board, and(b) the Petitioner,by the terms of its constitution, does not have jurisdiction to organizeor representemployeesin a furniture manufacturingplant,whichis the sole operation84 N. L. R. B., No. 13.95 96DECISIONSOF NATIONALLABOR RELATIONS BOARDThe record shows that the C. I. O. Organizing Committee consistsof a group of individuals selected by the Congress of IndustrialOrganizations to assist affiliated national and international unions ofthe C. I. O. in organizing activities.The Petitioner's representative,who testified at the hearing, is the Tennessee State Director of theOrganizing Committee.Although he has assisted in organizationaldrives of the United Furniture Workers in the past, he is neithera member nor representative of that union. On the contrary, he holdscredentials from the Petitioner and has held them since 1939, servingat one time as International Vice President.Although testimonyindicated that another of the Petitioner's representatives at one timeassisted the United Furniture Workers, it appears that he is now arepresentative of the Petitioner. In this case the Petitioner made therequest for recognition, and we have noted that all the membershipapplication cards submitted to the Board are those of the Petitioner.Moreover, there is no evidence that the Petitioner will not be the actualrepresentative of these employees or that it is acting in behalf of anoncomplying Union.Accordingly, we reject the Employer's con-tentions.'of the employer.In connection-with the first of these grounds, the Employer allegesthat it is unfair for the Board to hold an election until the complaint cases are disposedof.The Petitioner has waived any right to object to an election held in the presentproceedings on the basis of any acts alleged as unfair labor practices in the charges inCases Nos 10-CA-625 and10-CA-670.In these circumstances,it is our opinion thatto delay the holding of an election,until the validity of the charges referred to aredecided,would not only be without purpose but would,moreover,result in postponing,ifnot defeating,the exercise by the employees of their right to the free expression oftheir wishes concerning representation,which is guaranteedby theAct.Accordingly, wereject this contention of the EmployerSeeMatter ofWilsonand Co, Inc, 80 NL. R. B.1466;Matter of Ruh-R Engraving Company,79 N L R B 332: Matter of Linde AirProducts Company,77 NL R B. 1206;Matter of Carrollton Furniture ManufacturingCompany,75 NL R B 710,andMatter of New England Retinneng,Inc, 74 NL R B.938As to the second ground,the Petitioner is willing to represent the employees of theEmployer,and there is no showing that it will not adequately do soWe will notinquire into a labor organization's constitution in the absence of proof that it will noteffectively represent the employees.Accordingly,we find no merit in this contention.SeeMatter of United States Gypsum Company,80 N. L R B779,Matter of J I. CaseCompany,80 N L.R B 223,Matter of Ranknn EquipmentCo , 79 N L.R. B 1439 ;Matter of the Baldwin LocomotiveWwks,76 N L.It. B 922, andMatter of NAPA NewYork Warehouse,Inc.,75 N L R B 1269.2SeeMatter of Tin Processing Corporation,80 N L R B 1369,Matter of SampselTime Control,Inc,80 N L R B 1250;Matte?of American Enka Cot poration(Lowland),80 N L It B. 298;Matter of General Plywood Corporation,79 N L R B 1458;Matterof McGraw-Curran.Lumber Co ,Inc.,79 N L R B 705,MatterofMississippiProducts,Inc, 78 N. LR B 873; andMatter of E. J Las.ino and Company,78 NL R B. 806.See alsoMatter of Northern Virginia Bioadca.sters, Inc.75 N L It.B II CfMatter ofAmerican Optical Company,81 N L R.B 453;Matter of Stokely Foods Inc,83 N L.R B 123In connection with these contentions at the hearing, the Employer requested five sub-penasdaces tecumiequirnig four named individuals,including the Petitioner'srepre-sentative who testified,another who did not,the Petitioner'sState Director,and Van A.Bittnei, and"the secretary of the United Furniture Workers of America, CIO, whoeveror wherever lie may be" to produce all books,records, correspondence,and documentsrelating to the discontinuance by the C I 0 Organizing Committee of any organizingcampaign in Morristown,Tennessee,on behalf of the United Furniture Workers of MODERN UPHOLSTERED CHAIR COMPANY, INC.97The Employer urges that it does not believe a majority of theemployees desire the Petitioner to represent them, and it requeststhe Board to scrutinize the evidence of majority status which thePetitioner has allegedly presented.On this further ground theEmployer demands the dismissal of the petition.We find this con-tention to be without merit.The membership application cards sub-mitted by the Petitioner are merely considered for the purpose ofenabling the Board to determine the existence ofa prima facieshow-ing of interest justifying further investigation.As we have fre-quently held,3 this showing of interest is an administrative matter notsubject to direct or collateral attack.Nor is the question concerningrepresentation decided by this preliminary evidence of interest; it isthe secret election hereinafter directed which will decide whether ornot the majority of the employees wish to be represented by thePetitioner.44.The appropriate unit :The parties agreed that all production and maintenance employeesshould be included in the appropriate unit and that guards, profes-sionalemployees, and supervisors should be excluded.The Petitionerwould exclude office clericals and truck drivers; the Employer wouldinclude them.Both parties would include watchmen if they are notfound to be guards within the meaning of Section 9 (b) of the Act.T,.here is no history of collective bargaining.Office clerical:There are six clerical employees who work in theoffice,which is separated by a wall from the plant proper. Theirwork is entirely clerical and consists of preparing the pay roll, billing,invoicing, acknowledging orders, handling correspondence, and per-forming other routine clerical duties.We find that these employeesAmerica and to the undertaking by the Organizing Committee of its drive on behalf ofthe petitionerAlso requested was the production of all books, records, and correspond-encewhich show who bore the expense of the organizing drives and who received thefinancial benefitsThe Employer also moved for continuance of the hearing until April15, 1949.As provided by the Board'sRules and Regulations,the hearing officer issuedthe five subpenas,and the Petitioner,accepting service of four of them, filed a petitionto revoke the fourAlthough in support of its request for the subpenas the Employeralleged collusion between the Petitioner and the United Furniture Workers of America,it admitted at the hearing that it had neither knowledge of any collusive action nor anyfacts tending to show that the Petitioner might not, in tact, represent the employeesThehearing officer,at the conclusion of the evidence,granted the petition to revoke and deniedthe motion for continuance of the hearing.We herebyaffirm the hearing officer's rulingsand also do hereby revoke the outstanding subpena,B111S7, directed to the secretary ofthe United Furniture Workers of America, CIO. SeeMatter of Gluck Bros, Inc,83 N L.R. B. 105,Matter of Morrison Turning Company, Inc,83 N L R B 106"SeeMatterof Armstrong Cork Company,80 N L R B 566,Matter of Amos MoldedPlastics Divisionof AmosThompson Corporation,79 N L R B 201;andMatter ofSouthern Advance Bag & Paper Co , Inc, 75 NL R B 614* SeeMatter of W C Nabors,79 NL R B 40,Matter of Charles Enen Johnson,andCompany,77 N. L. R B.41; andMatter of 0 D Jennings&Company,68 N L R B 516. 98DECISIONSOF NATIONALLABOR RELATIONS BOARDcome within our customary definitionof office clerical employees and,in accordance with our established policy,6 we shall exclude them fromthe unit of productionand maintenance employees.Truck driver:There is one truck driver, who picks up freight at thefreight office, delivers it to the plant, and occasionally makes deliveriesof the Employer's products. In addition he is regularly assigned tothe stockroom where he spends a substantial portion of his time clean-ing and keeping the stock in order.When not otherwise engaged heperforms odd jobs around the plant.He is paid on an hourly basisas are theproduction and maintenance employees.As a substantialportion of his time is spent cleaning and handling the material usedby the production and maintenance employees in the productionprocess, ashe is paid on an hourly basis and there is community ofinterest between him and the production and maintenance employees,and in view of the fact that if excluded from the unit he would beunrepresented for collective bargaining purposes, we find that we wouldnot be warranted in excluding the truck driver from the unit herein-after found appropriate.Accordingly, the truck driver will beincluded in that unitsWatchmen:The two watchmen are neither armed nor deputized.According to testimony at the hearing, these employees would beginwithin 10 days to operate a bending machine, which had recently beeninstalled but which had not, up to the time of the hearing, been used.The operation of this machine would occupy approximately three-quarters of the watchmen's time. Prior to the hearing these employees,in addition to making regular rounds of the plant, performed theduties of firemen for approximately 4 or 5 hours of their 11-hourshifts.As they are now spending approximately three-quarters oftheir time on nonguard work, we are of the opinion that they are notguards within the meaning of the Act.7We find that all production and maintenance employees of theEmployer at its plant at Morristown, Tennessee, including truck driv-ers andwatchmen, but excluding office clerical employees, guards,professionalemployees, and supervisors as defined in the Act, con-stitute a unit appropriate for the purposes of collective bargaining,within themeaning ofSection 9 (b) of the Act.6 SeeMatter of Arrow Throwing Rayon Company,76 N. L.R. B 1335; andMatter ofHall Level&Manufacturing Works, 72N.L R. B 1656 SeeMatter of Tin Processing Corporation,80 N L R. B.1369;Matter of Glazer SteelCorp.,81 N L.R. B. 530;Matter of Astor Packing Company,80 N. L R. B. 302; andMatter of Scanlon-Morris Division of TheOhioChemical&Mfg.Co., 71 N L. R B 9034 SeeMatter of Sampsel Time Control,Inc,80 N.L R B 1250;Matter of Line Mate-rialCo., 80 N. L. R. B. 599, andMatter of California Growers,Inc., et at,80 N. L R B..578. MODERN UPHOLSTERED CHAIR COMPANY, INC.DIRECTION OF ELECTION99As part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not laterthan 30 days from the date of this Direction, under the direction andsupervision of the Regional Director for the Region in which thiscase was heard, and subject to Sections 203.61 and 203.62 of NationalLabor Relations Board Rules and Regulations-Series 5, as amended,among the employees in the unit found appropriate in paragraphnumbered 4, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction of Election, includingemployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, but excluding thoseemployees who have since quit or been discharged for cause and havenot been rehired or reinstated prior to the date of the election, andalso excluding employees on strike who are not entitled to reinstate-ment, to determine whether or not they desire to be represented, forpurposes of collective bargaining, by TextileWorkers' Union ofAmerica, CIO.